Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 23, 1977, convicting him of criminal possession of stolen property in the first degree and unauthorized use of a vehicle, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. No issue has been presented with respect to the facts upon which the conviction is based. Appellant was indicted for grand larceny in the second degree, criminal possession of stolen property in the first degree and unauthorized use of a vehicle. The vehicle involved was a panel van owned by the Hertz Corp. Appellant was not indicted for attempted grand larceny in connection with an alleged attempt to hijack a tractor trailer. The prosecution, however, persistently elicited evidence, and made statements on opening and in summation, to the effect that the Hertz vehicle (which appellant was driving) was taken and used to hijack a tractor *1005trailer. The introduction of evidence of the commission of a crime with which appellant was not charged was highly prejudicial and requires a new trial of the counts on which he was convicted. We find no merit to appellant’s contention that he is entitled to a de novo suppression hearing. Hopkins, J. P., Martuscello, Latham and Damiani, JJ., concur.